     Case: 1:19-cv-01610 Document #: 42 Filed: 04/16/19 Page 1 of 3 PageID #:102




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

CHRISTOPHER MOEHRL,

               Plaintiff,

v.                                                      No 19-cv-1610
THE NATIONAL ASSOCIATION OF
REALTORS, HOMESERVICES OF                               The Honorable Andrea R. Wood
AMERICA, INC., KELLER WILLIAMS
REALTY, INC., REALOGY HOLDINGS
CORP., and RE/MAX HOLDINGS, INC.,

               Defendants.

                               MOTION FOR REASSIGNMENT
                                  OF A RELATED CASE

        Pursuant to Rule 40.4 of the Local Rules of the United States District Court for the

Northern District of Illinois, Counsel for Sawbill Strategic Inc. requests reassignment of a

Related Case, and states as follows:

        1.   On April 15, 2019, Sawbill Strategic filed a class action complaint against The

National Association of Realtors (and other defendants) to recover for damages incurred in real

estate transactions, alleging that the defendants had violated the antitrust laws by conspiring to

require property sellers to pay the broker representing the buyer of their properties and to pay an

inflated amount. The Sawbill Strategic case was filed in this District and is proceeding under

docket number 19-cv-2544, currently assigned to the Honorable Edmond Chang.

        2.   A copy of the Complaint from the Sawbill Strategic case is attached hereto.

        3.   Because the Sawbill Strategic case involves an antitrust claim involving real

estate brokers fees, it involves the same issues of fact and law as this case. The Sawbill

Strategic case challenges the same practices that are being challenged in this case. And, most



                                                  1
    Case: 1:19-cv-01610 Document #: 42 Filed: 04/16/19 Page 2 of 3 PageID #:103




 importantly, the Sawbill Strategic case alleges the same class-wide claims and the same class

 action allegations that are involved in this case. Accordingly, under Local Rule 40.4(a), this

 case and the Sawbill Strategic case are Related Cases.

        4. Additionally, the conditions of Local Rules 40.4(b) are met for these Related Cases.

Specifically:

         Both cases are pending in this Court;

         If both cases are handled by the same Judge, there will be a substantial

            savings in judicial time and energy;

         This case has not progressed to the point that there would be any delay in this case

            from a reassignment of the Sawbill Strategic case as a Related Case; and

         This case and the Sawbill Strategic case are susceptible of disposition in a

            single proceeding.

        WHEREFORE, Counsel for Sawbill Strategic requests that the Court make all findings

and recommendations necessary under Local Rule 40.4 to effectuate a reassignment of the Sawbill

Strategic case as a Related Case, so that it may proceed with this case.




                                                   2
    Case: 1:19-cv-01610 Document #: 42 Filed: 04/16/19 Page 3 of 3 PageID #:104




Dated: April 16, 2019                 Respectfully submitted,

                                      s/       Thomas A. Doyle

                                      Kenneth A. Wexler
                                      Mark R. Miller
                                      Thomas A. Doyle
                                      WEXLER WALLACE LLP
                                      55 W. Monroe Street, Suite 3300
                                      Chicago, IL 60603
                                      Telephone: (312) 346-222
                                      Facsimile: (312) 346-0022
                                      Email: kaw@wexlerallace.com
                                              mrm@wexlerwallace.com
                                              tad@wexlerwallace.com

                                      Daniel E. Gustafson
                                      Daniel C. Hedlund
                                      Daniel J. Nordin
                                      Kaitlyn L. Dennis
                                      GUSTAFSON GLUEK PLLC
                                      Canadian Pacific Plaza
                                      120 South Sixth Street, Suite 2600
                                      Minneapolis, MN 55402
                                      Telephone: (612) 333-8844
                                      Facsimile: (612) 339-6622
                                      Email: dgustafson@gustafsongluek.com
                                              dhedlund@gustafsongluek.com
                                              dnordin@gustafsongluek.com
                                              kdennis@gustafsongluek.com

                                      ATTORNEYS FOR PLAINTIFF
                                      SAWBILL STRATEGIC INC.




                                           3
